Citation Nr: 0402493	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  03-00 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for pure red cell aplasia 
as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel






INTRODUCTION

The veteran served on active duty from  August 1971 to 
November 1981.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.


REMAND

The record contains two medical statements indicating that 
pure red cell aplasia is a disease susceptible to induction 
by exposure to ionizing radiation.  Consequently, this 
disorder is considered a radiogenic disease under 38 C.F.R. 
§ 3.311 (2003) and further RO action is required to comply 
with this regulation.    

Accordingly, this appeal is REMANDED to the RO for the 
following further action:  

1.  The RO should refer the claims file 
to the Director of the VA Compensation 
and Pension Service in Central Office in 
Washington, D.C., for review in 
accordance with 38 C.F.R. § 3.311(b) and 
Stone v. Gober, 14 Vet. App. 116, 120 
(2000).  

2.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the veteran's claim based on 
a de novo consideration of all pertinent 
evidence.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant should be furnished 
an appropriate supplemental statement of the case and 
provided the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




